Exhibit 10.53
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into as of December 8, 2008 by and between Burger King Corporation, a
Florida corporation (together with any Successor thereto, the “Company”), and
Russell B. Klein (“Executive”).
WITNESSETH:
          WHEREAS, Executive commenced employment with the Company on June 9,
2003;
          WHEREAS, the Company desires to continue to employ and secure the
exclusive services of Executive on the terms and conditions set forth in this
Agreement;
          WHEREAS, Executive desires to accept such employment on such terms and
conditions; and
          WHEREAS, Executive currently is a party to an employment agreement
with the Company dated as of April 20, 2006, as amended by that certain
Amendment to Employment Agreement dated as of July 1, 2006 (as amended, the
“Original Agreement”), that governs the terms and conditions of his employment,
and Executive and the Company desire to have the Original Agreement superseded
by the terms of this Agreement;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and promises contained herein and for other good and valuable
consideration, the Company and Executive hereby agree as follows:
          l. Agreement to Employ. Upon the terms and subject to the conditions
of this Agreement, the Company hereby agrees to continue to employ Executive,
and Executive hereby accepts such continued employment with the Company.
          2. Amendment and Restatement of Original Agreement. This Agreement
shall serve as a complete amendment and restatement of the Original Agreement.
All terms of the Original Agreement shall be superseded by the terms of this
Agreement and, upon execution of this Agreement, the Original Agreement shall be
of no further force and effect.
          3. Term; Position and Responsibilities; Location.
          (a) Term of Employment. Unless Executive’s employment shall sooner
terminate pursuant to Section 9, the Company shall continue to employ Executive
on the terms and subject to the conditions of this Agreement from the date first
written above through June 30, 2009 (the “Initial Term”). Effective upon the
expiration of the Initial Term and each Additional Term (as defined below),
Executive’s employment

1



--------------------------------------------------------------------------------



 



hereunder shall be deemed to be automatically extended, upon the same terms and
conditions, for an additional period of one (1) year (each, an “Additional
Term”), in each such case, commencing upon the expiration of the Initial Term or
the then current Additional Term, as the case may be, unless the Company shall
have given written notice to Executive, at least ninety (90) days prior to the
expiration of the Initial Term or such Additional Term, of its intention not to
extend the Employment Period (as defined below) hereunder. Executive’s
Separation from Service (as defined below) with the Company pursuant to any such
notice of non-extension delivered by the Company to Executive shall occur upon
expiration of the relevant Term or Additional Term (as applicable) and shall be
deemed to constitute his Separation from Service due to termination of his
employment by the Company Without Cause (as defined below) pursuant to Section
9(c) hereof. For purposes of this Agreement, “Separation from Service” has the
meaning given to such term in Section 1.409A-1(h) of the regulations (as
amended) promulgated under Section 409A of the United States Internal Revenue
Code of 1986, as amended (the “Code”). The period during which Executive is
employed by the Company pursuant to this Agreement, including any extension
thereof in accordance with this section, shall be referred to as the “Employment
Period.”
          (b) Position and Responsibilities. During the Employment Period,
Executive shall serve as Executive Vice President and President, Global
Marketing, Strategy & Innovation and shall have such duties and responsibilities
as are customarily assigned to individuals serving in such position, including,
without limitation, serving as the President of the Company’s wholly-owned
subsidiary Burger King Brands, Inc., and such other duties consistent with
Executive’s title and position as the Chief Executive Officer of the Company and
the Board of Directors (or any committee thereof) of the Company (the Board or
such committee referred to as the “Board”) specifies from time to time.
Executive shall devote all of his skill, knowledge, commercial efforts and
business time to the conscientious and good faith performance of his duties and
responsibilities for the Company to the best of his ability.
          (c) Location. During the Employment Period, Executive’s services shall
be performed primarily in the Miami-Dade metropolitan area. However, Executive
may be required to travel in and outside of Miami-Dade as the needs of the
Company’s business dictate.
          4. Base Salary. During the Employment Period, the Company shall pay
Executive a base salary at an annualized rate of $515,000, payable in
installments on the Company’s regular payroll dates. The Board shall review
Executive’s base salary annually during the Employment Period and may increase
(but not decrease) such base salary from time to time, based on its periodic
review of Executive’s performance in accordance with the Company’s regular
policies and procedures. The annual base salary payable to Executive from time
to time under this Section 4 shall hereinafter be referred to as the “Base
Salary.”
          5. Annual Incentive Compensation. Executive shall be eligible to
receive an annual bonus (“Annual Bonus”) with respect to each fiscal year ending
during the Employment Period. The Annual Bonus shall be determined under the
2006

2



--------------------------------------------------------------------------------



 



Omnibus Incentive Plan (the “Omnibus Plan”) or such other annual incentive plan
maintained by the Company for similarly situated employees that the Company
designates, in its sole discretion (any such plan, the “Bonus Plan”), in
accordance with the terms of such plan as in effect from time to time. For each
such fiscal year, Executive shall be eligible to earn a target Annual Bonus
equal to eighty percent (80%) of Executive’s Base Salary for such fiscal year,
if the Company achieves the target performance goals established by the Board
for such fiscal year in accordance with the terms of the Bonus Plan. If the
Company does not achieve the threshold performance goals established by the
Board for a fiscal year, Executive shall not be entitled to receive an Annual
Bonus for such fiscal year. If the Company exceeds the target performance goals
established by the Board for a fiscal year, Executive may be entitled to earn an
additional Annual Bonus for such year in accordance with the terms of the
applicable Bonus Plan. The Annual Bonus for each year shall be payable at the
same time as bonuses are paid to other senior executives of the Company in
accordance with the terms of the applicable Bonus Plan, but in no event later
than two and a half (21/2) months following the end of the applicable fiscal
year in which such Annual Bonus was earned. Executive shall be entitled to
receive any Annual Bonus that becomes payable in a lump-sum cash payment, or, at
his election, (A) up to fifty percent (50%) of the Annual Bonus in the form of a
grant of restricted stock units of Common Stock (as defined below) or (B) in any
form that the Board generally makes available to the Company’s executive
management team, provided that any such election is made by Executive in
compliance with Section 409A of the Code and the regulations promulgated
thereunder.
          6. Equity Incentive Compensation.
          (a) All agreements pertaining to equity of Burger King Holdings, Inc.
or equity-based awards with respect to the common stock of Burger King Holdings,
Inc. (“Common Stock”) held by Executive as of the date hereof and any Management
Subscription and Shareholders’ Agreement, Management Stock Option Agreement
and/or Restricted Share Agreement (collectively, the “Equity Award Agreements”)
to which the Executive is a party as of the date hereof, will continue in
accordance with their respective terms, provided that, notwithstanding any other
provision of this Agreement or the Equity Award Agreements, if a Change in
Control (as defined below) occurs and, within twenty-four (24) months after the
date of such Change in Control, Executive experiences a Separation from Service
with the Company due to the Company’s termination of his employment “Without
Cause” or Executive’s resignation for “Good Reason” (as defined below), all
options to acquire Common Stock held by Executive at such time (the “Options”),
will become immediately and fully vested upon such termination and Executive
shall have ninety (90) days from the Date of Separation from Service (as defined
below) to exercise such Options. For purposes of this Agreement, the term
“Change in Control” shall have the meaning ascribed to such term in the Omnibus
Plan.
          (b) During the Employment Period, Executive shall be eligible to
receive annual performance-based equity grants in accordance with the terms and
conditions of the Omnibus Plan or such other plan providing for equity-based
incentive

3



--------------------------------------------------------------------------------



 



compensation maintained by the Company for employees at Executive’s grade level
that the Company designates, in its sole discretion.
          7. Employee Benefits.
          (a) General. During the Employment Period, Executive will be eligible
to participate in the employee and executive benefit plans and programs
maintained by the Company from time to time in which executives of the Company
at Executive’s grade level are eligible to participate, including to the extent
maintained by the Company, life, medical, dental, accidental and disability
insurance plans and retirement, deferred compensation and savings plans, in
accordance with the terms and conditions thereof as in effect from time to time.
          (b) Benefit Allowance. Subject to Section 20(k)(iii) herein, with
respect to each year during the Employment Period, Executive will be entitled to
receive a perquisite allowance of $35,000 (the “Benefits Allowance”), which the
Company shall pay to Executive in equal installments, in accordance with the
Company’s regular payroll policies, during such fiscal year, subject to
Executive’s continued employment with the Company.
          8. Expenses; Etc.
          (a) Business Travel, Lodging, etc. Subject to Section 20(k)(iii)
herein, during the Employment Period, the Company will reimburse Executive for
reasonable travel, lodging, meal and other reasonable expenses incurred by him
in connection with the performance of his duties and responsibilities hereunder
upon submission of evidence satisfactory to the Company of the incurrence and
purpose of each such expense, provided that such expenses are permitted under
the terms and conditions of the Company’s business expense reimbursement policy
applicable to executives at Executive’s grade level, as in effect from time to
time. Subject to Section 20(k)(iii) herein, during the Employment Period, the
Company shall pay or reimburse Executive for the annual membership dues for two
(2) airline club memberships of Executive’s choosing, subject to, and contingent
upon, Executive’s continued employment with the Company.
          (b) Vacation. During the Employment Period, Executive shall be
entitled to vacation on an annualized basis in accordance with the Company’s
vacation policy, currently four (4) weeks per year for an individual in
Executive’s position, without carry-over accumulation. Executive shall also be
entitled to Company-designated holidays.
          9. Termination of Employment.
          (a) Termination Due to Death or Disability. Executive’s employment
shall automatically terminate upon Executive’s death and may be terminated by
the Company due to Executive’s Disability (as defined below in this subsection
(a)). In the event that Executive’s employment is terminated due to his
Disability or death, no termination benefits shall be payable to or in respect
of Executive except as provided in

4



--------------------------------------------------------------------------------



 



Section 9(f)(ii). For purposes of this Agreement, “Disability” means a physical
or mental disability that prevents or would prevent the performance by Executive
of his duties hereunder for a continuous period of six (6) months or longer. The
determination of Executive’s Disability will (i) be made by an independent
physician agreed to by the parties, or if the parties are unable to agree within
ten (10) days after a request for designation by a party, by an independent
physician identified by the Company’s disability insurance provider, (ii) be
final and binding on the parties hereto and (iii) be based on such competent
medical evidence as shall be presented to such independent physician by
Executive and/or the Company or by any physician or group of physicians or other
competent medical experts employed by Executive and/or the Company to advise
such independent physician.
          (b) Termination by the Company for Cause. Executive’s employment may
be terminated by the Company for Cause (as defined below in this subsection
(b)). In the event of a termination of Executive’s employment by the Company for
Cause, no termination benefits shall be payable to or in respect of Executive
except as provided in Section 9(f)(ii). For purposes of this Agreement, “Cause”
means (i) a material breach by Executive of any provision of this Agreement;
(ii) a material and willful violation by Executive of any of the Policies (as
defined in Section 13); (iii) the failure by Executive to reasonably and
substantially perform his duties hereunder (other than as a result of physical
or mental illness or injury); (iv) Executive’s willful misconduct or gross
negligence that has caused or is reasonably expected to result in material
injury to the business, reputation or prospects of the Company or any of its
Affiliates; (v) Executive’s fraud or misappropriation of funds; or (vi) the
commission by Executive of a felony or other serious crime involving moral
turpitude; provided that in the case of any breach of clauses (i), (ii) or
(iii) that is curable, no termination there under shall be effective unless the
Company shall have given Executive notice of the event or events constituting
Cause and Executive shall have failed to cure such event or events within thirty
(30) business days after receipt of such notice. If, in the event Executive’s
employment is terminated by the Company Without Cause (as defined in subsection
(c) below) and, on or before the 12-month anniversary of the applicable Date of
Separation from Service of such termination Without Cause, it is determined in
good faith by the Board that Executive’s employment could have been terminated
for Cause under clauses (iv), (v) or (vi) hereof, Executive’s employment shall,
at the election of the Board, be deemed to have been terminated for Cause,
effective as of the date of the occurrence of the events giving rise to the
Cause termination. Upon such determination, the Company shall (x) immediately
cease paying any termination benefits pursuant to Section 9 hereof and
(y) Executive shall be obligated to immediately repay to the Company all amounts
theretofore paid to Executive pursuant to Section 9. In addition, if not repaid,
the Company shall have the right to set off, in accordance with (and to the
extent permitted by) Section 409A of the Code and the regulations promulgated
thereunder, from any amounts otherwise due to Executive any amounts previously
paid pursuant to Section 9(f) (other than the Accrued Obligations).
          (c) Termination Without Cause. Executive’s employment may be
terminated by the Company Without Cause (as defined below in this subsection
(c)) at any time. In the event of a termination of Executive’s employment by the
Company

5



--------------------------------------------------------------------------------



 



Without Cause, no termination benefits shall be payable to or in respect of
Executive except as provided in Section 9(f)(i). For purposes of this Agreement,
a termination “Without Cause” shall mean a termination of Executive’s employment
by the Company other than due to Executive’s death or Disability as described in
Section 9(a) and other than for Cause as described in Section 9(b).
          (d) Termination by Executive. Executive may resign from his employment
for any reason, including for Good Reason (as defined below in this subsection
(d)). In the event of a termination of Executive’s employment by Executive’s
resignation other than for Good Reason, no termination benefits shall be payable
to or in respect of Executive except as provided in Section 9(f)(ii) and in the
event of a termination of Executive’s employment by Executive for Good Reason,
no termination benefits shall be payable to or in respect of Executive except as
provided in Section 9(f)(i). For purposes of this Agreement, a termination of
employment by Executive for “Good Reason” shall mean a resignation by Executive
from his employment with the Company within thirty (30) days following the
occurrence, without Executive’s consent, of any of the following events: (i) a
material diminution in the Executive’s position, authority or responsibilities;
(ii) any decrease in Executive’s Base Salary or a material decrease in the
Executive’s incentive compensation opportunities as set forth in Sections 5 and
6 or (iii) any other material breach by the Company of any material provision of
this Agreement (including without limitation any failure by the Company to
obtain agreement by any Successor thereto to expressly assume and agree to
perform this Agreement as required by Section 16 herein); provided that the
Executive shall have given the Company notice of the event or events
constituting Good Reason and the Company shall have failed to cure such event or
events within thirty (30) business days after receipt of such notice.
          (e) Procedure for Termination of Employment.
          (i) Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive (other than as a result of Executive’s death)
shall be communicated by a written Notice of Termination addressed to the other
party to this Agreement. A “Notice of Termination” shall mean a notice stating
that Executive or the Company, as the case may be, is electing to terminate
Executive’s employment with the Company (and thereby terminating the Employment
Period), stating the proposed effective date of such termination, indicating the
specific provision of this Section 9 under which such termination is being
effected and, if applicable, setting forth in reasonable detail the
circumstances claimed to provide the basis for such termination.
          (ii) Date of Separation from Service. The term “Date of Separation
from Service” shall mean, with respect to Executive’s Separation from Service
with the Company, (A) if the Separation from Service occurs due to Executive’s
death, the date of his death, (B) if the Separation from Service occurs due to
termination of Executive’s employment by the Company by reason of Executive’s
Disability, a date which is at least six (6) months following the occurrence of
the event giving rise to the Disability, (C) if the Separation from Service
occurs due to termination of Executive’s employment by Executive for any reason,
a date which is at least 30 days following the issuance of

6



--------------------------------------------------------------------------------



 



the Notice of Termination and (D) if the Separation from Service occurs due to
termination of Executive’s employment for any other reason, the effective date
of termination specified in such Notice of Termination. The Employment Period
shall expire on the Date of Separation from Service.
          (iii) Section 409A of the Code. Notwithstanding anything to the
contrary in Section 9(e)(ii), the determination of whether and when the Date of
Separation from Service occurs for the purpose of determining when any amount
that is “nonqualified deferred compensation” subject to Section 409A of the Code
becomes due and payable shall be made in a manner consistent with, and based on
the presumptions set forth in, Section 1.409A-1(h) of the regulations
promulgated under Section 409 of the Code. Solely for purposes of the
determination referred to in the preceding sentence, “Company” shall include all
persons with whom the Company would be considered a single employer under
Sections 414(b) and 414(c) of the Code. In the event that the Date of Separation
from Service, as determined in accordance with this Section 9(e)(iii), occurs
before the applicable notice period specified in Section 9(e)(ii) has elapsed,
the Company may elect to pay, or commence payment of, any amounts to which this
Section 9(e)(iii) applies following the completion of such notice period, but
not later than the end of the taxable year in which the Date of Separation from
Service occurs.
          (f) Payments Upon Certain Terminations.
          (i) In the event of Executive’s Separation from Service with the
Company due to a termination of his employment by the Company Without Cause or
Executive’s resignation from employment for Good Reason during the Employment
Period, the Company shall pay to Executive, within thirty (30) days of the Date
of Separation from Service, his (x) Base Salary through the Date of Separation
from Service, to the extent not previously paid, (y) reimbursement for any
unreimbursed business expenses incurred by Executive prior to the Date of
Separation from Service that are subject to reimbursement pursuant to Section
8(a) and (z) payment for vacation time accrued as of the Date of Separation from
Service but unused (such amounts under clauses (x), (y) and (z), collectively
the “Accrued Obligations”). In addition, in the event of Executive’s Separation
from Service as described in this Section 9(f)(i), provided that Executive
executes and delivers to the Company, within the applicable period of time
provided for under the Age Discrimination in Employment Act of 1967, as amended,
and in no event later than sixty (60) days following the Executive’s Date of
Separation from Service, an irrevocable Separation Agreement and General Release
substantially in the form approved by the Company, Executive shall be entitled
to the following payments and benefits:
          (A) payments of an amount equal to the sum of (x) Executive’s Base
Salary and (y) the annual amount of the Benefits Allowance described in
Section 7(b), which amount shall be payable in equal installments, in accordance
with the Company’s regular payroll policies, during the period beginning on the
first business day immediately following the six (6) month anniversary of the
Date of Separation from Service and ending on the one (1) year anniversary of
the Date of Separation from Service;

7



--------------------------------------------------------------------------------



 



          (B) a portion of Executive’s Annual Bonus for the fiscal year of the
Company during which Executive was employed that includes the Date of Separation
from Service, such portion to equal the product (such product, the “Pro-Rata
Bonus”) of (1) the Annual Bonus that would have been payable to Executive for
such fiscal year had Executive remained employed for the entire fiscal year,
determined based on the extent to which the Company actually achieves the
performance goals for such year established pursuant to Section 5, multiplied by
(2) a fraction, the numerator of which is equal to the number of days in such
fiscal year that precede the Date of Separation from Service and the denominator
of which is equal to 365, such amount to be payable to Executive on the date
(the “Bonus Payment Date”) annual bonuses for such fiscal year are actually paid
by the Company to its active executives, but in no event later than two and a
half (21/2) months following the end of the applicable fiscal year in which such
Annual Bonus was earned;
          (C) subject to Section 20(k)(iii) herein, continued coverage during
the period commencing on the Date of Separation from Service and ending on the
one year anniversary of the Date of Separation from Service (the “Severance
Period”) under the Company’s medical, dental and life insurance plans referred
to in Section 7(a) for Executive and his eligible dependents participating in
such plans immediately prior to the Date of Separation from Service, subject to
timely payment by Executive of all premiums, contributions and other co-payments
required to be paid by active senior executives of the Company under the terms
of such plans as in effect from time to time; and
          (D) at the discretion of the Company, the services of an outplacement
agency as selected by and for such period of time as determined by the Chief
Human Resources Officer of the Company; provided that in no event will the
duration of such outplacement services exceed the Severance Period and that any
reimbursement to be paid by the Company for such services will be made by the
end of the year following the year in which the Date of Separation from Service
occurs.
          Executive shall not have a duty to mitigate the costs to the Company
under this Section 9(f)(i), nor shall any payments from the Company to Executive
of pursuant to this Section 9(f) be reduced, offset or canceled by any
compensation or fees earned by (whether or not paid currently) or offered to
Executive during the Severance Period by a subsequent employer or other Person
(as defined in Section 20(l) below) for which Executive performs services,
including but not limited to consulting services. The foregoing notwithstanding,
should Executive receive or be offered health or medical benefits coverage
during the Severance Period by a subsequent employer or Person for whom
Executive performs services, Executive shall notify the Company of this within
seven (7) business days of such receipt or offer, as applicable, and all similar
health and medical benefits coverage provided by the Company to Executive shall
terminate as of the effective date of such new coverage.
          (ii) In the event of Executive’s Separation from Service due to a
termination of his employment (x) upon his death or (y) by the Company for Cause
or as a result of Executive’s Disability or (z) by Executive without Good
Reason, in any such

8



--------------------------------------------------------------------------------



 



case during the Employment Period, the Company shall pay to Executive (or, in
the event of Executive’s death, to his estate) the Accrued Obligations within
thirty (30) days following the Date of Separation from Service. In addition, if
Executive’s employment shall terminate upon his death or be terminated by the
Company as a result of Executive’s Disability during the Employment Period, the
Company shall pay to Executive (or, in the event of Executive’s death, to his
estate) the Pro-Rata Bonus, if any, in one lump sum on the Bonus Payment Date
for the fiscal year of the Company that includes the Date of Separation from
Service, but in no event later than two and a half (21/2) months following the
end of the applicable fiscal year in which such Annual Bonus was earned.
          (iii) Except as specifically set forth in this Section 9(f), no
termination benefits shall be payable to or in respect of Executive’s employment
with the Company or its Affiliates.
          (g) Resignation upon Termination. Effective as of any Date of
Separation from Service under this Section 9 or otherwise as of the date of
Executive’s termination of employment with the Company, Executive shall resign,
in writing, from all Board and Board committee memberships and other positions
then held by him, or to which he has been appointed, designated or nominated,
with the Company and its Affiliates.
          10. Restrictive Covenants. Each of the Company and Executive agrees
that the Executive will have a prominent role in the management of the business,
and the development of the goodwill, of the Company and its Affiliates, and will
establish and develop relations and contacts with the principal franchisees,
customers and suppliers of the Company and its Affiliates throughout the world,
all of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, the Company and its Affiliates. In addition, Executive
recognizes that he will have access to and become familiar with or exposed to
Confidential Information (as such term is defined below), in particular, trade
secrets, proprietary information, customer lists, and other valuable business
information of the Company pertaining or related to the quick service restaurant
business. Executive agrees that Executive could cause grave harm to the Company
if he, among other things, worked for the Company’s competitors, solicited the
Company’s employees away from the Company or solicited the Company’s franchisees
upon the termination of Executive’s employment with the Company or
misappropriated or divulged the Company’s Confidential Information, and that as
such, the Company has legitimate business interests in protecting its good will
and Confidential Information, and, as such, these legitimate business interests
justify the following restrictive covenants:
          (a) Confidentiality.
          (i) Executive acknowledges and agrees that the terms of this
Agreement, including all addendums and attachments hereto, are confidential.
Except as required by law or the requirements of any stock exchange, Executive
agrees not to disclose any information contained in this Agreement to anyone,
other than to

9



--------------------------------------------------------------------------------



 



Executive’s lawyer, financial advisor or immediate family members. If Executive
discloses any information contained in this Agreement to his lawyer, financial
advisor or immediate family members as permitted herein, Executive agrees to
immediately tell each such individual that he or she must abide by the
confidentiality restrictions contained herein and keep such information
confidential as well.
          (ii) Executive agrees that during his employment with the Company and
thereafter, Executive will not, directly or indirectly (A) disclose any
Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an employee or outside
advisor of the Company who requires such information to perform his or her
duties for the Company), or (B) use any Confidential Information for Executive’s
own benefit or the benefit of any third party. “Confidential Information” means
confidential, proprietary or commercially sensitive information relating to
(Y) the Company or its Affiliates, or members of their respective management or
boards or (Z) any third parties who do business with the Company or its
Affiliates, including franchisees and suppliers. Confidential Information
includes, without limitation, marketing plans, business plans, financial
information and records, operation methods, personnel information, drawings,
designs, information regarding product development, other commercial or business
information and any other information not available to the public generally. The
foregoing obligation shall not apply to any Confidential Information that has
been previously disclosed to the public or is in the public domain (other than
by reason of a breach of Executive’s obligations to hold such Confidential
Information confidential). If Executive is required or requested by a court or
governmental agency to disclose Confidential Information, Executive must notify
the General Counsel of the Company of such disclosure obligation or request no
later than three (3) business days after Executive learns of such obligation or
request, and permit the Company to take all lawful steps it deems appropriate to
prevent or limit the required disclosure.
          (b) Non-Competition. Executive agrees that during his employment with
the Company, Executive shall devote all of his skill, knowledge, commercial
efforts and business time to the conscientious and good faith performance of his
duties and responsibilities to the Company to the best of his ability and
Executive shall not, directly or indirectly, be employed by, render services
for, engage in business with or serve as an agent or consultant to any Person
other than the Company. Executive further agrees that during his employment with
the Company and for the period of one (1) year following Executive’s Separation
from Service with the Company, Executive shall not directly or indirectly engage
in any activities that are competitive with the quick service restaurant
business conducted by the Company, and Executive shall not, directly or
indirectly, become employed by, render services for, engage in business with,
serve as an agent or consultant to, or become a partner, member, principal,
stockholder or other owner of, any Person or entity that engages in the quick
serve restaurant business, provided that Executive shall be permitted to hold a
one percent (1%) or less interest in the equity or debt securities of any
publicly traded company. Executive’s duties and responsibilities involve, and/or
will affect, the operation and management of the Company on a worldwide basis.
Executive will obtain Confidential Information that will affect the Company’s
operations throughout the world. Accordingly, Executive

10



--------------------------------------------------------------------------------



 



acknowledges that the Company has legitimate business interests in requiring a
worldwide geographic scope and application of this non-compete provision, and
agrees that this non-compete provision applies on a worldwide basis.
          (c) Non-Solicitation of Employees and Franchisees. During the period
of Executive’s employment with the Company and for the one (1)-year period
following Executive’s Separation from Service with the Company, Executive shall
not, directly or indirectly, by himself or through any third party, whether on
Executive’s own behalf or on behalf of any other Person or entity, (i) solicit
or induce or endeavor to solicit or induce, divert, employ or retain,
(ii) interfere with the relationship of the Company or any of its Affiliates
with, or (iii) attempt to establish a business relationship of a nature that is
competitive with the business of the Company with, any Person that is or was
(during the last twelve (12) months of Executive’s employment with the Company)
(A) an employee of the Company or engaged to provide services to it, or (B) a
franchisee of the Company or any of its Affiliates.
          11. Work Product. Executive agrees that all of Executive’s work
product (created solely or jointly with others, and including any intellectual
property or moral rights in such work product), given, disclosed, created,
developed or prepared in connection with Executive’s employment with the
Company, whether ensuing during or after Executive’s employment with the Company
(“Work Product”) shall exclusively vest in and be the sole and exclusive
property of the Company and shall constitute “work made for hire” (as that term
is defined under Section 101 of the U.S. Copyright Act, 17 U.S.C. § 101) with
the Company being the person for whom the work was prepared. In the event that
any such Work Product is deemed not to be a “work made for hire” or does not
vest by operation of law in the Company, Executive hereby irrevocably assigns,
transfers and conveys to the Company, exclusively and perpetually, all right,
title and interest which Executive may have or acquire in and to such Work
Product throughout the world, including without limitation any copyrights and
patents, and the right to secure registrations, renewals, reissues, and
extensions thereof. The Company and its Affiliates or their designees shall have
the exclusive right to make full and complete use of, and make changes to all
Work Product without restrictions or liabilities of any kind, and Executive
shall not have the right to use any such materials, other than within the
legitimate scope and purpose of Executive’s employment with the Company.
Executive shall promptly disclose to the Company the creation or existence of
any Work Product and shall take whatever additional lawful action may be
necessary, and sign whatever documents the Company may require, in order to
secure and vest in the Company or its designee all right, title and interest in
and to all Work Product and any intellectual property rights therein (including
full cooperation in support of any Company applications for patents and
copyright or trademark registrations).
          12. Return of Company Property. In the event of termination of
Executive’s employment for any reason, Executive shall return to the Company all
of the property of the Company and its Affiliates, including without limitation
all materials or documents containing or pertaining to Confidential Information,
and including without limitation, any Company car, all computers (including
laptops), cell phones, keys, PDAs, Blackberries, credit cards, facsimile
machines, televisions, card access to any Company

11



--------------------------------------------------------------------------------



 



building, customer lists, computer disks, reports, files, e-mails, work papers,
Work Product, documents, memoranda, records and software, computer access codes
or disks and instructional manuals, internal policies, and other similar
materials or documents which Executive used, received or prepared, helped
prepare or supervised the preparation of in connection with Executive’s
employment with the Company. Executive agrees not to retain any copies,
duplicates, reproductions or excerpts of such material or documents.
          13. Compliance With Company Policies. During Executive’s employment
with the Company, Executive shall be governed by and be subject to, and
Executive hereby agrees to comply with, all Company policies, procedures, rules
and regulations applicable to employees generally or to employees at Executive’s
grade level, including without limitation, the Burger King Companies’ Code of
Business Ethics and Conduct, in each case, as they may be amended from time to
time in the Company’s sole discretion (collectively, the “Policies”).
          14. Data Protection & Privacy.
          (a) Executive acknowledges that the Company, directly or through its
Affiliates, collects and processes data (including personal sensitive data and
information retained in email) relating to Executive. Executive hereby agrees to
such collection and processing and further agrees to execute the Burger King
Corporation Employee Consent to Collection and Processing of Personal
Information, a copy of which is attached to this Agreement as Attachment 1,
unless a previously executed copy of such Consent is on file with the Company.
          (b) To ensure regulatory compliance and for the protection of its
workers, customers, suppliers and business, the Company reserves the right to
monitor, intercept, review and access telephone logs, internet usage, voicemail,
email and other communication facilities provided by the Company which Executive
may use during his employment with the Company. Executive hereby acknowledges
that all communications and activities on Company equipment or premises cannot
be presumed to be private.
          15. Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction. Executive acknowledges and agrees that a breach by Executive of
any of Section 10, 11, 12, 13 or 14 is a material breach of this Agreement and
that remedies at law may be inadequate to protect the Company and its Affiliates
in the event of such breach, and, without prejudice to any other rights and
remedies otherwise available to the Company, Executive agrees to the granting of
injunctive relief in the Company’s favor in connection with any such breach or
violation without proof of irreparable harm, plus attorneys’ fees and costs to
enforce these provisions. Executive further acknowledges and agrees that the
Company’s obligations to pay Executive any amount or provide Executive with any
benefit or right pursuant to Section 9 is subject to Executive’s compliance with
Executive’s obligations under Sections 10 through 14 inclusive, and that in the
event of a breach by Executive of any of Section 10, 11, 12, 13 or 14, the
Company shall immediately cease paying such benefits and Executive shall

12



--------------------------------------------------------------------------------



 



be obligated to immediately repay to the Company all amounts theretofore paid to
Executive pursuant to Section 9. In addition, if not repaid, the Company shall
have the right to set off, in accordance with (and to the extent permitted by)
Section 409A of the Code and the regulations promulgated thereunder, from any
amounts otherwise due to Executive any amounts previously paid pursuant to
Section 9(f) (other than the Accrued Obligations). Executive further agrees that
the foregoing is appropriate for any such breach inasmuch as actual damages
cannot be readily calculated, the amount is fair and reasonable under the
circumstances, and the Company would suffer irreparable harm if any of these
Sections were breached. All disputes not relating to any request or application
for injunctive relief in accordance with this Section 15 shall be resolved by
arbitration in accordance with Section 20 (b).
          16. Assumption of Agreement. The Company shall require any Successor
thereto, by agreement in form and substance reasonably satisfactory to
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement.
          17. Indemnification. The Company agrees both during and after the
Employment Period to indemnify Executive to the fullest extent permitted by its
Certificate of Incorporation (including payment of expenses in advance of final
disposition of a proceeding) against actions or inactions of Executive during
the Employment Period as an officer, director or employee of the Company or any
of its Subsidiaries or Affiliates or as a fiduciary of any benefit plan of any
of the foregoing. The Company also agrees to provide Executive with directors
and officers insurance coverage both during and, with regard to matters
occurring during the Employment Period, after the Employment Period. Such
coverage shall be at a level at least equal to the level being maintained at
such time for the then current officers and directors or, if then being
maintained at a higher level with regard to any prior period activities for
officers or directors during such prior period, such higher amount with regard
to Executive’s activities during such prior period.
          18. Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in any prior
employment, consulting or similar agreement, including the Original Agreement,
entered into by Executive and the Company or any predecessor thereto or
Affiliate thereof) are merged herein and superseded hereby.
          19. Survival. The following Sections shall survive the termination of
Executive’s employment with the Company and of this Agreement: 9(f), 10, 11, 12,
14, 15, 17, 19 and 20.

13



--------------------------------------------------------------------------------



 



          20. Miscellaneous.
          (a) Binding Effect; Assignment. This Agreement shall be binding on and
inure to the benefit of the Company and its Successors and permitted assigns.
This Agreement shall also be binding on and inure to the benefit of Executive
and his heirs, executors, administrators and legal representatives. This
Agreement shall not be assignable by any party hereto without the prior written
consent of the other parties hereto, provided, however, that the Company may
effect such an assignment without prior written approval of Executive upon the
transfer of all or substantially all of its business and/or assets (by whatever
means), provided that the Successor to the Company shall expressly assume and
agree to perform this Agreement in accordance with the provisions of Section 16.
          (b) Arbitration. The Company and Executive agree that any dispute or
controversy arising under or in connection with this Agreement shall be resolved
by final and binding arbitration before the American Arbitration Association
(“AAA”). The arbitration shall be conducted in accordance with AAA’s National
Rules for the Resolution of Employment Disputes then in effect at the time of
the arbitration. The arbitration shall be held in Miami, Florida. The dispute
shall be heard and determined by one arbitrator selected from a list of
arbitrators who are members of AAA’s Regional Employment Dispute Resolution
roster. If the parties cannot agree upon a mutually acceptable arbitrator from
the list, each party shall number the names in order of preference and return
the list to AAA within ten (10) days from the date of the list. A party may
strike a name from the list only for good cause. The arbitrator receiving the
highest ranking by the parties shall be selected. Depositions, if permitted by
the arbitrator, shall be limited to a maximum of two (2) per party and to a
maximum of four (4) hours in duration. The arbitration shall not impair either
party’s right to request injunctive or other equitable relief in accordance with
Section 15 of this Agreement.
          (c) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without reference to
principles of conflicts of laws.
          (d) Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.
          (e) Amendments. No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is approved in
writing by the Board or a Person authorized thereby and is agreed to in writing
by Executive. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.

14



--------------------------------------------------------------------------------



 



          (f) Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. In the event that one or more
terms or provisions of this Agreement are deemed invalid or unenforceable by the
laws of Florida or any other state or jurisdiction in which it is to be
enforced, by reason of being vague or unreasonable as to duration or geographic
scope of activities restricted, or for any other reason, the provision in
question shall be immediately amended or reformed to the extent necessary to
make it valid and enforceable by the court of such jurisdiction charged with
interpreting and/or enforcing such provision. Executive agrees and acknowledges
that the provision in question, as so amended or reformed, shall be valid and
enforceable as though the invalid or unenforceable portion had never been
included herein.
          (g) Notices. Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

  (A)   If to the Company, to it at:         Burger King Corporation
5505 Blue Lagoon Drive
Miami, Florida 33126-2029
Attention: Chief Human Resources Officer
Telephone: 305-378-3755
Facsimile: 305-378-3189         with a copy to: General Counsel        
Telephone: 305-378-7913         Facsimile: 305-378-7112     (B)   if to
Executive, to his residential address as currently on file with the Company.

          (h) Voluntary Agreement; No Conflicts. Executive represents that he is
entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with the terms and conditions of this Agreement will
not conflict with or result in the breach by Executive of any agreement to which
he is a party or by which he or his properties or assets may be bound.
          (i) Counterparts/Facsimile. This Agreement may be executed in
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.

15



--------------------------------------------------------------------------------



 



          (j) Headings. The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.
          (k) Section 409A Compliance.
          (i) The intent of the parties hereto is that payments and benefits
under this Agreement comply with Section 409A of the Code and the regulations
and guidance promulgated thereunder (except to the extent exempt as short-term
deferrals or otherwise) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.
          (ii) It is intended that each installment, if any, of the payments and
benefits, if any, provided to Executive under Section 9(f) hereof shall be
treated as a separate “payment” for purposes of Section 409A of the Code.
Neither the Company nor Executive shall have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409 of the Code.
          (iii) All reimbursements and in-kind benefits provided under this
Agreement (including without limitation Sections 7(b), 8(a) and 9(f)(i) herein)
shall be made or provided in accordance with the requirements of Section 409A of
the Code to the extent that such reimbursements or in-kind benefits are subject
to Section 409A of the Code. All expenses or other reimbursements paid pursuant
hereto that are taxable income to Executive shall in no event be paid later than
the end of the calendar year next following the calendar year in which Executive
incurs such expense or pays such related tax. With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A of the Code, (A) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit and (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
          (l) Certain other Definitions.
          “Affiliate”: with respect to any Person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of any such Person.
          “Control” (including, with correlative meanings, the terms
“Controlling”, “Controlled by” and “under common Control with”): with respect to
any Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

16



--------------------------------------------------------------------------------



 



          “Person”: any natural person, firm, partnership, limited liability
company, association, corporation, company, trust, business trust, governmental
authority or other entity.
          “Subsidiary”: with respect to any Person, each corporation or other
Person in which the first Person owns or Controls, directly or indirectly,
capital stock or other ownership interests representing fifty percent (50%) or
more of the combined voting power of the outstanding voting stock or other
ownership interests of such corporation or other Person.
          “Successor”: of a Person means a Person that succeeds to the first
Person’s assets and liabilities by merger, liquidation, dissolution or otherwise
by operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.
          IN WITNESS WHEREOF, the Company has duly executed this Agreement by
its authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

            BURGER KING CORPORATION
      By:   /s/ Peter C. Smith         Name:   Peter C. Smith        Title:  
Chief Human Resources Officer        Executive:
        /s/ Russell B. Klein         Russell B. Klein           



17



--------------------------------------------------------------------------------



 



ATTACHMENT 1
BURGER KING CORPORATION
EMPLOYEE CONSENT TO COLLECTION
AND PROCESSING OF PERSONAL INFORMATION
Burger King Corporation (“the Company”) has informed me that the Company
collects and processes my personal information only for legitimate human
resource and business reasons such as payroll administration, to fill employment
positions, maintaining accurate benefits records, meet governmental reporting
requirements, security, health and safety management, performance management,
company network access and authentication. I understand the Company will treat
my personal data as confidential and will not permit unauthorized access to this
personal data. I HEREBY CONSENT to the Company collecting and processing my
personal information for such human resource and business reasons.
I understand the Company may from time-to-time transfer my personal data to the
corporate office of the Company (currently located in Miami, Florida, United
States of America), another subsidiary, an associated business entity or an
agent of the Company, located either in the United States or in another country,
for similar human resource and business reasons. I HEREBY CONSENT to such
transfer of my personal data outside the country in which I work to the
corporate office in the United States of America, another subsidiary or
associated business entity or agent for human resource management and business
purposes.
I further understand the Company may from time-to-time transfer my personal
information to a third party, either in the United States or another country,
for processing the information for legitimate human resource and business
purposes. I HEREBY CONSENT to the transfer of my personal information for such
human resource purposes to a third party.
I understand the Company may from time-to-time collect and process personal
information regarding my race and/or national origin for the limited use of
complying with legal reporting requirements under the laws of the United States
and/or any other state or country in which I work. I HEREBY CONSENT to the
Company collecting and processing information regarding my race and/or national
origin for this purpose.

                  /s/ Russell B. Klein       (Employee’s Signature)             
      Russell B. Klein       (Employee’s Name - Please Print)      Date:     

18